In an action to recover damages for personal injuries, etc., the defendant appeals from so much of an order of the Supreme Court, Queens County (Rosengarten, J.), dated December 14, 2004, as denied those branches of its motion which were for summary judgment dismissing the causes of action alleging a violation of Labor Law § 200 and common-law negligence.
Ordered that the order is affirmed insofar as appealed from, with costs.
There are issues of fact requiring the denial of those branches of the appellant’s motion which were for summary judgment dismissing the causes of action alleging a violation of Labor Law § 200 and common-law negligence. Cozier, J.P., Goldstein, Fisher and Dillon, JJ., concur.